DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner is withdrawing the finality of the rejection of the last Office action and vacating the previous Office action, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "Doppler spread" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 which claim 8 depends from does not claim Doppler spread.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-4 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegrov in view of Tseng et al. (Tseng, TW201141101 translation).
	Referring to Claim 1, Saegrov teaches obtaining radio channel estimates (Fig. 2 and Fig. 8 #816; [0113]) of a radio channel on which radio waves have been transmitted between the radio communications device (Fig. 2 #11/201; [0100] and [0105]) and another radio communications device (Fig. 2 #11/202; [0100] and [0105]) at an angle of arrival and departure (See Fig. 2); determining a Doppler shift from the radio channel estimates; ([0087]); and selecting a beam direction for a signal to be transmitted between the radio communications device and the another radio communications device over the radio channel; Fig. 8 #811; [0113], but does not explicitly disclose nor limit estimating at least one of the angle of arrival and departure of the radio waves based on the Doppler shift and the selection being according to the estimated at least one of the angle of arrival and departure.
	However, Tseng teaches estimating at least one of the angle of arrival and departure of the radio waves based on the Doppler shift and the selection being according to the estimated at least one of the angle of arrival and departure; See Fig. 1-10 and detailed description, i.e. [0017] and [0033] of translation.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saegrov with the angle estimation process as taught by Tseng to accurately estimate the signal direction angle, so as to improve the throughput data transmission of the system in a high speed environment.

	Referring to Claim 3, Saegrov as modified by Tseng teaches wherein at least two beams are selected, and wherein transmission power is distributed between the at least two beams according to the estimated at least one of the angle of arrival and departure; [0081] and [0108].
	Referring to Claim 4, Saegrov as modified by Tseng teaches wherein the radio waves are one of received transmitted by at least two antenna elements, and wherein the at least one of the angle of arrival departure is estimated based on combined radio channel estimates of the radio waves one of received and transmitted by the at least two antenna elements; [0113].
	Referring to Claim 14, Saegrov as modified by Tseng teaches wherein selecting the at least one beam results in at least one antenna element being selected at the radio communications device; [0113].
	Referring to Claim 15, Saegrov as modified by Tseng teaches wherein the at least one beam is beam formed according to one of a grid of beam selection, pre-coding and selection of transmit antenna element based on an antenna pattern; [0113].
	Referring to Claim 16, Saegrov as modified by Tseng teaches wherein the angle of arrival or departure is defined in relation to a direction of travel of the radio communications device; [0107].
	Referring to Claim 17, Saegrov as modified by Tseng teaches obtain radio channel estimates of a radio channel on which radio waves have been transmitted between the radio communications device and another radio communications device at an angle of arrival and departure; determine a Doppler shift from the radio channel estimates; estimate at least one of 
	Referring to Claim 18, Saegrov as modified by Tseng teaches obtain radio channel estimates of a radio channel on which radio waves have been transmitted between the radio communications device and another radio communications device at an angle of arrival and departure; determine a Doppler shift from the radio channel estimates; 7Attorney Docket No: 1557-809PUS (P50030_US1)estimate at least one of the angle of arrival and departure of the radio waves based on the Doppler shift; and select a beam direction for a signal to be transmitted between the radio communications device and the another radio communications device over the radio channel according to the estimated at least one of the angle of arrival and departure; See citations related to Claim 1 above.

Claims 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saegrov as modified by Tseng in view of Kyosti (US PGPub 2013/0210474).
	Referring to Claim 5, Saegrov as modified by Tseng teaches the limitations of Claim 1, but does not explicitly disclose nor limit determining speed, Vr, of the radio communications device; determining a radial velocity based on the Doppler shift, the radial velocity defining a Doppler speed, Vd; and estimating the at least one of the angle a of arrival and departure as a = cos -1Vd/Vr.
	However, Kyosti teaches determining speed, Vr, of the radio communications device; determining a radial velocity based on the Doppler shift, the radial velocity defining a Doppler d; and estimating the at least one of the angle a of arrival and departure as a = cos -1Vd/Vr; See Fig. 7 and [0068].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saegrov as modified by Tseng with the speed determination formula as taught by Kyosti as the use of known techniques are well known in the art and would allow for the angle of reception to be determined.
	Referring to Claim 6, Saegrov as modified by Tseng and Kyosti teaches wherein the speed is determined based on information from a global positioning system; [0045] of Kyosit for example.
	Referring to Claim 7, Saegrov as modified by Tseng and Kyosti teaches wherein multiple Doppler shifts are determined from the radio channel estimates, the multiple Doppler shifts defining a Doppler spread of the radio channel estimates; [0113].
	Referring to Claim 8, Saegrov as modified by Tseng and Kyosti teaches wherein the speed is determined based on the Doppler spread; See both disclosures.
	Referring to Claim 9, Saegrov as modified by Tseng and Kyosti teaches wherein the radial velocity is based on a strongest one of the multiple Doppler shifts; See Kyosti [0073].
	Referring to Claim 10, Saegrov as modified by Tseng and Kyosti teaches wherein the radial velocity is based on relative strengths of at least two of the multiple Doppler shifts; See Kyosti [0073].
	Referring to Claim 11, Saegrov as modified by Tseng and Kyosti teaches wherein a candidate angle of the at least one of the arrival and departure is estimated for each of the at least two of the multiple Doppler shifts, and wherein the angle of arrival or departure is estimated based on the candidate angles of arrival or departure; [0113].	

	Referring to Claim 13, Saegrov as modified by Tseng and Kyosti teaches wherein each of the multiple Doppler shifts corresponds to a path along which the radio waves are transmitted; See Fig. 2 and 8 #816 and corresponding text.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	With the additional reference from the newly filed IDS the new grounds of rejection have been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646